UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------
                                                                  NOT FOR PUBLICATION
JEAN-GESPERE PIERRE,
                                                                  MEMORANDUM & ORDER
                                    Plaintiff,
                                                                  18-CV-7474 (MKB)
                           v.

UNITED STATES POSTAL SERVICE, C/O SCOTT
R. SLUSHER, DANIELA FERNANDEZ, ERIC
DANG, and SENATOR CHARLES SCHUMER’S
OFFICE,

                                    Defendants.
---------------------------------------------------------------

MARGO K. BRODIE, United States District Judge:

         Plaintiff Jean-Gespere Pierre, proceeding pro se, commenced the above-captioned action

against Defendants United States Postal Service (“USPS”), Scott R. Slusher, a United States

Postal Service Government Liaison (the “USPS Defendants”), Daniela Fernandez and Eric Dang,

employees of United States Senator Charles Schumer, and the Office of Senator Schumer (the

“Schumer Defendants”), alleging that the USPS Defendants mishandled certain mail to be

delivered to him and the Schumer Defendants failed to properly investigate his complaints about

the undelivered mail.1 (Compl., Docket Entry No. 2.) The Court grants Plaintiff’s request to

proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915 for the purpose of this

Memorandum and Order. For the reasons set forth below, the Court dismisses the Complaint.




         1
        Plaintiff filed suit in the United States District Court for the Southern District of New
York. By Order dated January 8, 2019, the case was transferred to the Eastern District of New
York. (Transfer Order, Docket Entry No. 3.)
   I.   Background

        The Complaint consists of hand-written entries on a form complaint. Although unclear,

Plaintiff appears to assert that the law firm, Littler Mendelson PC (the “law firm”), which

previously represented Plaintiff’s former employer, Airserv Security, has somehow affected

Plaintiff’s ability to receive mail from the post office located at the intersection of Broadway and

Gates Avenue in Brooklyn, New York, where Plaintiff is a customer. (Compl. 5.) In support of

this assertion, Plaintiff contends that “while [he] received almost everyday mailings from [his]

job,” after he provided details about his address to the law firm, “suddenly,” he “missed mail and

important documents” relating to a lawsuit against his former employer, seeking damages of $6

million. (Id.) Plaintiff also alleges that the “Supreme Court [in] Washington sent to [him]

documents,” and “all are disappeared.” (Id.)

        As a result of the missing mail, Plaintiff “immediately called authorities concerned” and

“submitted [his] report” to the Office of Senator Charles Schumer. (Id. at 6.) He contends that

Fernandez, as an investigator of Senator Schumer, and Dang, an employee in Senator Schumer’s

office, promised Plaintiff that they would contact him for a meeting and interview. (Id.)

Plaintiff never received a call and although he “tried every day, [he could not] reach nobody in

the office” of Senator Schumer. (Id.) Plaintiff also alleges that these individuals “are suspected

as conspirators, accomplices, and also cowards.” (Id.) Plaintiff asserts that he has suffered

disturbance and emotional distress, and requests “a fair balance” and “compensation” for the six

years of litigating against his former employer. (Id.)




                                                 2
       In an unidentified document dated May 16, 2017 and signed by Plaintiff,2 he asserts that

he believes that he has “been the victim of an illegal mail-fraud on the date of April 24, 2017,

because [he has] received only one letter from the District Court E.D.N.Y. on that date case

Docket No. 04627 but not [the Court’s] letter of memorandum and the package.” (Id. at 8.)

Plaintiff has tried to locate the mail he believes should have been received from the Court in

connection with another matter, and believes that his mail was stolen by employees of the law

firm “because they are my enemies as attorneys of my former job.” (Id. at 16.).

       In identifying the Court’s subject-matter jurisdiction, Plaintiff checked the box for

“Federal Question,” but did not identify the federal question. (Id.)

  II. Discussion

           a.   Standard of review

       A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that the plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”


       2
           Plaintiff attaches multiple documents to the Complaint, including copies of a complaint
against the law firm and others, electronic mail correspondence between Plaintiff and Senator
Schumer’s office, and December 8 and 13, 2017 letters to Senator Schumer from Slusher on
behalf of the USPS, responding to Senator Schumer’s correspondence to the USPS on behalf of
Plaintiff. (Compl. 9–19, 22–26.) Because the attachments are not labeled or consecutively
paginated, the Court refers to the page numbers assigned by the Electronic Case Filing System
(“ECF”).

                                                 3
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even after

Twombly, courts “remain obligated to construe a pro se complaint liberally”). Nevertheless, the

court is required to dismiss sua sponte an in forma pauperis action if the court determines that it

“(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). In addition, if the

court “determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3); see also Cortlandt St. Recovery Corp. v. Hellas Telecomms.,

S.À.R.L., 790 F.3d 411, 416–17 (2d Cir. 2015) (holding that a district court may dismiss an

action for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) when the court “lacks the

statutory or constitutional power to adjudicate it.” (quoting Makarova v. United States, 201 F.3d

110, 113 (2d Cir. 2000))).

           b.   Plaintiff’s claim against the United States Postal Service is barred by
                sovereign immunity

        The Court construes Plaintiff’s claim against the USPS for non-delivery of mail as a

common law tort claim, and, as a result, one which must be dismissed under the Federal Tort

Claims Act (“FTCA”), 28 U.S.C. § 1346(b). See Przespo v. U.S. Post Office, 177 F. Supp. 3d

793, 796 (W.D.N.Y. 2016) (construing a claim for “gross mishandling” of a fragile package as

sounding in tort); Brown v. eBay, No. 14-CV-2803, 2014 WL 7342898, at *2 (E.D.N.Y. Dec. 23,

2014) (construing a cause of action against USPS for failure to deliver a package as a tort

claim); Kuhner v. Montauk Post Office, No. 12-CV-2318, 2013 WL 1343653, at *2 (E.D.N.Y.

Apr. 4, 2013) (construing a claim against USPS for mistakenly delivering a package addressed to

the plaintiff to another individual as one brought under the FTCA).


                                                   4
        Under the Postal Reorganization Act, 39 U.S.C. § 101 et seq., the USPS is “an

independent establishment of the executive branch of the Government of the United States.” 39

U.S.C. § 201. Accordingly, the USPS, like the United States, is generally immune from suit.

United States v. Bormes, 568 U.S. 6, 9–10 (2012) (“Sovereign immunity shields the United

States from suit absent a consent to be sued that is ‘unequivocally expressed.’” (quoting United

States v. Nordic Village, Inc., 503 U.S. 30, 33–34 (1992))); see also Dolan v. U.S. Postal Serv.,

546 U.S. 481, 484 (2006) (stating that “the Postal Service enjoys federal sovereign immunity

absent a waiver”). The FTCA “waive[s] the United States’ sovereign immunity for claims

arising out of torts committed by federal employees.” Ali v. Fed. Bureau of Prisons, 552 U.S.

214, 217–18 (2008). However, Congress created certain exceptions to its waiver of

sovereign immunity, including the “postal matter exception,” which explicitly retains

sovereign immunity with regard to “any claim arising out of the loss, miscarriage, or negligent

transmission of letters or postal matter.” 28 U.S.C. § 2680(b); see also Dolan, 546 U.S. at 485.

        Because the sole basis for Plaintiff’s claim relates to an undelivered mail package, “[t]his

claim clearly falls within the ‘postal matter exception’ to the waiver of sovereign immunity.”

See Dolan, 546 U.S. at 489 (noting that Congress intended to retain immunity “for injuries

arising, directly or consequentially, because mail either fails to arrive at all or arrives late, in

damaged condition, or at the wrong address”). Therefore, Plaintiff’s tort claim against USPS is

barred by sovereign immunity. 28 U.S.C. § 2680(b); Gildor v. U.S. Postal Serv., 179 F. App’x

756, 758–59 (2d Cir. 2006) (dismissing tort claims alleging negligence by USPS in “mis-

delivering” a package); Brown, 2014 WL 7342898, at *2 (dismissing a claim sounding in tort

against USPS for failure to deliver a package because the suit was barred by sovereign

immunity); Blanc v. U.S. Postal Serv., No. 14-CV-1404, 2014 WL 931220, at *2 (E.D.N.Y. Mar.

10, 2014) (finding that the court lacked subject matter jurisdiction over the plaintiff’s claim

                                                    5
against the USPS for “negligently damag[ing] the contents of his Domestic Mail parcel” because

“his claim falls squarely in the postal matter exception”); Azeez v. United States, No. 10-CV-

3591, 2010 WL 3310699, at *1 (E.D.N.Y. Aug. 19, 2010) (dismissing a claim for lack of subject

matter jurisdiction against USPS for loss of a laptop computer and printer); Lam v. U.S. Postal

Serv., No. 06-CV-0268, 2006 WL 2729199, at *3 (E.D.N.Y. Sept. 25, 2006) (“[C]ourts have

dismissed FTCA claims that conflict with the postal matters exception, even where the postal

matter at issue was registered or insured.” (citation omitted)).

       Accordingly, Plaintiff’s claims against the United States Postal Office are dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii).

           c.   Schumer defendants

       Plaintiff alleges that Fernandez and Dang promised to help him in his quest to find lost

mail, but never called him.3 (Compl. 6.) He also alleges that the law firm committed mail fraud

and mail theft, and that Fernandez and Dang are “[c]onspirators, accomplices, and also

cowards.” (Id. at 6, 16.)

       The Court has no jurisdiction to adjudicate Plaintiff’s mail fraud/theft claim as the mail

theft statutes do not create a private cause of action. Section 1708 of Title 18 of the United

States Code criminalizes the stealing and tampering of mail, see 18 U.S.C. § 1708, and section

1341 criminalizes mail fraud, see 18 U.S.C. § 1341. These statutes are criminal statutes with no

“explicit evidence of Congressional intent” to create a private cause of action. See Cenzon-

DeCarlo v. Mount Sinai Hosp., 626 F.3d 695, 697 (2d Cir. 2010) (“Federal courts have inferred

private rights of action, but only when there is explicit evidence of Congressional intent.”); see

also Zito v. NYC Office of Payroll Admin, No. 11-CV-2779, 2011 WL 5420054, at *3 (S.D.N.Y.


       3
         Although Plaintiff names Senator Schumer’s Office as a Defendant, he does not make
any allegations against the Office.
                                                  6
Nov. 9, 2011) (“A private right of action will not be implied without ‘explicit evidence of

Congressional intent.’” (quoting Cenzon-DeCarlo, 626 F.3d at 697)).

       Because there is no private right of action under the statutes for mail fraud, 18 U.S.C.

§ 1341, and theft and obstruction of the mails, 18 U.S.C. § 1701 et seq., Plaintiff, as a private

citizen, cannot enforce these federal criminal laws. See Kashelkar v. Bluestone, 306 F. App’x

690, 692 (2d Cir. 2009) (finding no private right of action for mail fraud); Pharr v. Evergreen

Garden, Inc., 123 F. App’x 420, 422 (2d Cir. 2005) (“The law in this circuit is clear that [18

U.S.C. § 1341] does not support any private right of action.”); Silva v. Neumel, 152 F.3d 920 (2d

Cir. 1998) (same); Woods v. McGuire, 954 F.2d 388, 391 (6th Cir. 1992) (“[F]ederal courts

uniformly have held that there is no private right of action under [18 U.S.C. § 1703].”);

McFarlane v. Roberta, 891 F. Supp. 2d 275, 285 (D. Conn. 2012) (finding no private cause of

action for mail theft under 18 U.S.C. § 1708 because it is a criminal statute and there is no

indication that Congress intended to create a private right of action under the statute); Bologna v.

Allstate Ins. Co., 138 F. Supp. 2d 310, 322 (E.D.N.Y. 2001) (finding no private right of action

exists for mail fraud).

       Accordingly, to the extent Plaintiff asserts these claims against the Schumer Defendants,

the Court dismisses these claims.

           d.   Warning against filing of frivolous claims

       Plaintiff fails to plausibly assert any claim for relief in the Complaint and this is the sixth

lawsuit Plaintiff has filed related to his employment.4 All of Plaintiff’s lawsuits have been


       4
          See Pierre v. Airserv Sec., No. 14-CV-5915, 2016 WL 5136256 (E.D.N.Y. Sept. 21,
2016) (dismissing action); Pierre v. FJC Sec. Servs, Inc., No. 15-CV-4627, 2017 WL 4162304
(E.D.N.Y. Sept. 19, 2017) (granting summary judgment), aff’d, 723 F. App’x 70 (2d Cir. 2018),
cert. denied, No. 18-6101, 2018 WL 4636546 (Dec. 3, 2018); Pierre v. Human Rights Division,
No. 15-CV-4881 (E.D.N.Y. Apr. 8, 2016), appeal dismissed, No. 16-1234 (2d Cir. Oct. 11,


                                                  7
dismissed.

       Frequent frivolous filings work to diminish the ability of the courts to manage their

dockets for the efficient administration of justice. “The district courts have the power and the

obligation to protect the public and the efficient administration of justice from individuals who

have a history of litigation entailing vexation, harassment and needless expense to other parties

and an unnecessary burden on the courts and their supporting personnel.” Lau v. Meddaugh, 229

F.3d 121, 123 (2d Cir. 2000) (citations and internal quotation marks omitted).

       Plaintiff is warned that the future filing of vexatious and frivolous litigation may result in

sanctions, including the imposition of an injunction prohibiting him from making future filings

seeking IFP status without leave of the Court. See In re Sassower, 20 F.3d 42, 44 (2d Cir.

1994) (“With respect to civil litigation, courts have recognized that the normal opportunity to

initiate lawsuits may be limited once a litigant has demonstrated a clear pattern of abusing the

litigation process by filing vexatious and frivolous complaints.”); see also Hong Mai Sa v. Doe,

406 F.3d 155, 158 (2d Cir. 2005) (“If a litigant has a history of filing vexatious, harassing or

duplicative lawsuits, courts may impose sanctions, including restrictions on future access to the

judicial system.” (internal quotations and citations omitted)); Amaker v. Haponik, 125 F. App’x

375, 376 (2d Cir. 2005) (warning plaintiff that “filing of frivolous appeals . . . may result in the

imposition of leave-to-file sanctions,” because “[s]uch a measure is appropriately applied to

those litigants who have a ‘clear pattern of abusing the litigation process by filing vexatious and

frivolous complaints’” (quoting In re Sassower, 20 F.3d at 44)); In re Knows, No. 12-CV-1908,




2016); Pierre v. Law Firm Littler Mendelson, P.C., No. 16-CV-04364, 2016 WL 6426373, at *2
(E.D.N.Y. Oct. 28, 2016) (dismissing constitutional claims for failure to state a claim), 2017 WL
8776970 (E.D.N.Y. Apr. 10, 2017) (dismissing remaining claims), reconsideration denied, 2017
WL 8776972 (E.D.N.Y. Oct. 5, 2017); Pierre v. Ingber Law Firm , PLLC, No. 16-CV-5974,
2017 WL 384322 (E.D.N.Y. Jan. 25, 2017) (dismissing for failure to state a claim).
                                                  8
2012 WL 2923317, at *2 (E.D.N.Y. July 18, 2012) (putting plaintiff “on notice that any

future filing of vexatious or frivolous complaints with the court may lead the court to impose an

injunction prohibiting her from filing a complaint without the court's prior authorization”

(citing In re Sassower, 20 F.3d at 44)).

  III. Conclusion

       For the reasons set forth above, the Court dismisses the Complaint for lack of subject

matter jurisdiction. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would

not be taken in good faith and therefore in forma pauperis status is denied for purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: February 15, 2019
       Brooklyn, New York


                                                     SO ORDERED:


                                                          s/ MKB
                                                     MARGO K. BRODIE
                                                     United States District Judge




                                                 9
